Opinion by
Mr. Justice Dean,
The action was in assumpsit, brought by Harrington against Bronson to recover for work done. William Harrington, the father of plaintiff, for many years had been the owner of a farm of about 240 acres in Windham township, Bradford county. He also kept a country store. The wife of William Harrington, mother of this plaintiff, owned another farm of 159 acres in her own right. In 1879, the father, being heavily in debt, and executions levied on all his personal property, solicited Bronson to aid him in some way to save his property. Bronson consented, and, in pursuance of an arrangement between them, went to the sheriff’s sale, purchased the property, and left it in possession of Harrington and his wife, to be by them used for their benefit, until, if possible, they could pay him for it, and further pay to him the amount of a debt they owed to him, and soon after Bronson took from Harrington a lease of the land. So far as appears, there was no intention on part of either to defraud anybody. It was simply the effort of a kind-hearted man to aid an embarrassed and sorely pressed debtor. Harrington and wife, after the sale, conducted the farm and store the same as before the sale. But, thereafter, the work done on the farm was done in the name of Mrs. Harrington as agent for Bronson, and the store was carried on in the same way; all this with Bronson’s full knowledge and consent, although the en*303tire business, as concerned profits, was for the benefit of Harrington and his wife and their creditors.
Clearly, as to all persons dealing or bargaining with Mrs. Harrington as agent, to whom the nature of the arrangement was not known, Bronson was answerable as principal. To those who knew that he was only nominally principal, and that the business was really Mrs. Harrington’s, conducted for the benefit of herself and her husband’s creditors, Bronson was not answerable. George W. Harrington, the son, this plaintiff, had been at home with his parents from 1879, the date of the sheriff’s sale, until October, 1885, at which date he came of age. He had married the month before. He says, some time in October of this year: “ I told my mother that I had got married, and that I was going to leave and work for myself, and she told me that if I would stay there and work they would give me the Decker farm, .... and if they didn’t give me the Decker farm, Mr. Bronson would have to pay me for my work, for she was his agent, and I stayed and worked.”
He claimed that under this contract he remained with his wife upon the farm, working as a farm hand, she doing such service in the farm house and dairy as was required of a farmer’s wife ; that this continued for three or four years; that he had not been paid for his services ; further, that these services were rendered to Bronson, for whom his mother was agent. Therefore he brought suit against Bronson, and from a judgment in his favor defendant brings this appeal.
There are eleven assignments of error to the rulings of the court in the charge to the jury and answers to points. These may here, for purposes of consideration and review, be condensed into three, as follows : (1) There was no evidence sufficient to establish the relation of principal and agent between Bronson and the mother. (2) The evidence was not sufficient to establish either an express or implied promise on part of Bronson to pay plaintiff for his services. (3) The uncontroverted evidence established that plaintiff knew the real relation between his mother and defendant, and therefore the mother alone was answerable for the value of his labor.
As to the first specification of error, the testimony of Bronson himself, as to the real arrangement between him and the Harringtons, was ample to sustain the finding of the jury that *304he was a principal in conducting both farm and store. He testifies : “ They (the Harringtons) wanted to keep the store going, and I would give security for some of the payments, but only as a statement or order for the goods was submitted to me, and I approved of it. And in this way, getting new goods in the store, Mrs. Harrington called herself an agent to sell the goods and keep them from being levied upon by William Harrington’s creditors. She had no power or authority, only to sell goods. She never had nor never claimed to have any power or authority to contract any debts, either for goods or anything else which I would be liable for. Mr. and Mrs. Harrington had the profits of the store and farms, and Mr. Harrington went on and controlled the farm, and ran it just the same as he always had done. I didn’t have nor ask to have anything from the farm or store, only as they paid me on their indebtedness to me. I never had control of the farm or store. All the interest I had in it was to get back what I had put in.” And on cross-examination he in substance admits that Mrs. Harrington, with his consent, styled herself his agent in conducting the business, otherwise the creditors of William Harrington, the husband, would have seized the property.
That a third party may, at an open judicial sale, purchase the personal property of an insolvent debtor, and leave it in possession of the debtor to be used by him on such terms as suits the purchaser, so long as there is no secret transfer of title, we have frequently decided. There is no possible wrong done to creditors in such a transaction. The character of the sale by which the title passes is so open and notorious that no doubt can exist subsequently as to the ownership, and no creditor can be deceived by giving credit on the faith of a possession of chattels in one not the owner; and as the purchaser presumably pays the value of the property, and this value goes in cash to the execution creditor, the latter is not wronged. There is no rule of law nor of public policj’- which prohibits a man from being openly and honestly benevolent to an unfortunate debtor; nor is there any such rule which imputes to real benevolence legal fraud. Maynes v. Atwater, 88 Pa. 498; Stoddart v. Price, 143 Pa. 537. There was said by the court below nothing contrary to this view, that we can discover.
So, while the transaction -here is tainted with no illegality, *305nevertheless this defendant held out Mrs. Harrington as his agent in conducting the business. True, from his statement, there was a secret limitation on the scope of her agency; but the rights of third parties dealing with her are not measured by this limitation, unless they knew of it. She being his agent to conduct the store and the farm, her authority to contract such debts as were reasonably necessary to the carrying on of the business will be implied. Her authority to employ laborers to perform the work incident to the business follows from the very nature of the agency, and the liability of Bronson for a debt for work and labor on the farm, contracted for by his agent, would be implied. The evidence as to the existence of the relation of agent and principal was abundant, and was very properly left to the jury by the court. There was too, in the statement of the plaintiff as to the oral contract, if the jury believed him, sufficient to warrant the finding of an express promise of payment, by the agent, before the work was done; this, with the evidence that the work was subsequently done on the farm conducted by the mother as agent, without doubt was for the jury. Clearly; there was evidence which could not be withheld from the jury of the agency, and of both an express and implied promise to pay for the work.
As to the third specification, while there is very much in the evidence to induce belief that it is well founded, we cannot say, in holding both court and jury to the performance of their proper functions, there was error in not giving binding instructions for defendant. The real terms of the arrangement, between plaintiff’s mother and Bronson, were, under the evidence, clearly established. The only interest or expectation of benefit by Bronson was the payment of his debt. That Harrington and his wife might conduct the business without molestation from creditors, earn a living and pay their debts, he permitted himself to be held out as principal. This plaintiff, the son, lived in the house with his parents for years after the sheriff’s sale, and until he was of age, at which time the alleged contract was made. His situation and connection with the parties were such as to render knowledge on his part of the real business relation between them and defendant highly probable. The facts that plaintiff worked on for several years with no demand on Bronson for payment; that afterwards he became indebted to Bron*306son on another account and paid the debt, are significant as tending to show his full knowledge that the real debtor to him was his mother and not Bronson. But he testifies positively that he knew nothing concerning the private arrangement between Bronson and his parents, and did not inquire; that he relied on his contract with his mother as the agent of Bronson. While the evidence to negative plaintiff’s claim was quite strong, we think the learned judge of the court below committed no error of which we can take cognizance in submitting the conflicting evidence to the jury. If its manifest weight ought to have produced a different result, that could only be corrected on a motion for a new trial.
The point made by appellant’s counsel, that it was the duty of plaintiff to inquire into the extent of the agent’s authority, has no application to the facts of this case. There was no anomalous or extraordinary assertion of power here, to put the party dealing with the agent on inquiry. It was ostensibly only the ordinary contract of hiring labor nec&ssary for conducting the farming operations of defendant on the farm supervised by the agent. As, apparently, the benefits of plaintiff’s labor would inure to the advantage of the principal, there was no duty of further inquiry imposed on plaintiff.
The statement of plaintiff, under the act of 1887, sufficiently sets out the cause of action, and specifies with sufficient preciseness the particular items of plaintiff’s demand. It is a “ concise ” statement, as provided by the act of 1806. That the evidence, besides supporting the contract of hiring at the date averred by the agent, went further, and tended to show that the mother agreed, if she did not pay him with the Decker farm, Bronson would pay him, in no manner affects the character of the contract substantially averred. Every particular that defendant, to prevent a recovery, should have denied, was clearly set out; as the evidence showed no essentially different contract, it is sufficient to sustain the judgment.
As to the eleventh assignment, embracing the alleged error in rejecting testimony of declarations by the mother in denial of her agency, she having died before trial, the ruling was correct. They were not made at the time the contract was entered into, nor made to plaintiff at any time, nor in his presence; were by one not a party to the issue, and who had no interest in it; they were clearly inadmissible.
*307We find in this record no error which can justify us in reversing the judgment; therefore it is affirmed, and the appeal is dismissed at costs of appellant.
Mr. Justice Williams and Mr. Justice Mitchell dissent.